Citation Nr: 0424985	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 13, 2001, for 
a 100 percent disability rating for paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran is appealing for an 
effective date prior to June 13, 2001, for the grant of a 100 
percent evaluation for paranoid schizophrenia.  The Board 
notes that, as argued by the veteran's attorney, in the July 
2003 statement of the case the RO mischaracterized the issue 
on appeal as an "increased evaluation of paranoid 
schizophrenia effective June 13, 2001."  Despite such 
phrasing, however, the RO accurately addressed the legal 
criteria and facts pertinent to determining the assignment of 
an earlier effective date for the 100 percent evaluation in 
question, such that no prejudice resulted to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

In February 2002, the RO granted a 100 percent disability 
evaluation for the veteran's service-connected paranoid 
schizophrenia, effective June 13, 2001.  The veteran contends 
that he exhibited symptoms and findings of his service-
connected disability that entitled him to a 100 percent 
disability evaluation earlier than the assigned effective 
date.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), are 
applicable to the veteran's claim of entitlement to an 
effective date prior to June 13, 2001, for a 100 percent 
disability rating for paranoid schizophrenia.   The VCAA and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the requirements of the VCAA and its 
implementing regulations, as set out below.  

Relevant to notice, the Board notes that although advised in 
the statement of the case as to the regulatory criteria 
warranting entitlement to an effective date prior to June 13, 
2001, for a 100 percent disability rating for paranoid 
schizophrenia, in its August 2001 notice letter the RO 
focused on the type of evidence needed in increased rating 
and total disability rating based on individual 
unemployability claims.  Thus, clarification to the veteran 
as to the nature of the evidence needed to support his 
effective date claim is needed.

Also, determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).  

In the veteran's notice of disagreement, dated in March 2003, 
his attorney references the fact that the veteran has been 
treated for his service-connected psychiatric disability at 
the VA Medical Center in Danville, Illinois.  Also, on his 
June 2001 Application for Increased Compensation Based 
Unemployability, the veteran stated that he had been treated 
for schizophrenia at the Danville VA Medical Center, the 
Rouderbush VA Medical Center, and the Terre Haute Clinic from 
January 1999 to the present.  He also indicated that he had 
been hospitalized in October 1999 and December 2000 at a VA 
hospital.  The Board notes that there are records from 
November 2001 and June 2002 from this facility contained in 
the claims file, however it is necessary to obtain all 
outstanding records from the Danville VA Medical Center, 
specifically those dated prior to June 13, 2001.  Also, in a 
September 2001 communication, the veteran indicated that he 
received seven years of weekly outpatient psychiatric 
treatment from Dr. G. Moore that was billed and recorded 
through the Westside VA Hospital in Chicago, Illinois.  These 
records are not associated with the claims file.  

VA has a duty to request all available and relevant records 
from federal agencies, including VA medical records.  See 38 
C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  It is 
thus necessary that the outstanding VA records described 
above be obtained for consideration in connection with the 
veteran's appeal.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.157(b)(1), 3.400(o)(2).

Additionally, it appears that there may be outstanding non-VA 
medical and employment records.  In his September 2001 
Authorization and Consent to Release Information to VA form, 
the veteran indicated that he received psychiatric testing 
for his service-connected disability from Hamilton Center.  
There is a June 1987 psychological report from the Hamilton 
Center contained in the claims file, but it is unclear if 
additional records pertaining to the veteran's psychiatric 
disability are available from this facility.  On his June 
2001 Application for Increased Compensation Based 
Unemployability, the veteran stated that he became too 
disabled to work in October 1999.  He also indicated that he 
had lost time from three jobs and was denied employment from 
three other jobs due to his disability.  These records should 
also be obtained and associated with the claims file for 
consideration in connection with the veteran's appeal. 


For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his effective 
date claim, and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The RO 
should request the veteran to submit all 
evidence in his possession pertinent to 
the appeal.  

2.  The RO should take the appropriate 
steps to obtain identified records, to 
include records from the Danville VA 
Medical Center, Dr. G. Moore and the 
Westside VA Hospital, the Rouderbush VA 
Medical Center, Terre Haute Clinic, and 
the Hamilton Center, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 

3.  The RO should provide the veteran 
with an opportunity to submit, or to 
provide the appropriate identifying 
information and any necessary release 
such that VA may request, records 
pertinent to either the loss or denial of 
any employment as a result of his 
psychiatric disability.  Such records 
should be obtained and associated with 
the claims file. 

4.  After completing the above action, 
the veteran's claim should be 
readjudicated, based on the entirety of 
the evidence, with consideration of 38 
U.S.C.A. § 5110 and 38 C.F.R. §§ 
3.157(b)(1), 3.400(o)(2).  If the claim 
is not granted to the veteran's 
satisfaction, he and his attorney should 
be provided with a supplemental statement 
of the case that includes all potentially 
applicable regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

